FERGUSON, Circuit Judge,
dissenting:
The majority, in affirming the district court’s award of attorneys’ fees in this case, has created an unexplained conflict with our case of Bryant v. Gomez, 46 F.3d 948 (9th Cir.1995), by implicitly granting rights to Roman Catholics which are denied to other religious denominations. It must be understood that at no time during the course of this litigation has any authority of the Catholic Church maintained that the defendants deprived inmates of access to any tenet or belief mandated by the Catholic Church. Here, despite the fact that the legal relationship between the parties was not materially altered by the settlement of the case and despite the fact that the inmates did not win any right to Catholic denominated services or to unsupervised access to rosary beads or scapulars, the district court found that the plaintiffs were “prevailing parties” in their 42 U.S.C. § 1983 suit against the jail. As a result of the district court’s holding and the majority’s order, the taxpayers of Alameda County will now be forced to pay thousands of dollars in attorneys’ fees for a civil rights case in which no civil rights were violated; therefore, I dissent.
*1521I. Background
The case underlying the award of fees is a 42 U.S.C. § 1983 class action brought by a group of Alameda North County Jail’s (“the jail’s”) Roman Catholic inmates. The inmates alleged that the jail violated their rights: (i) to participate in Catholic religious services performed by a priest and (ii) to possess rosary beads and scapulars in their cells. At the original hearing on cross-motions for summary judgment, the parties agreed that all of the issues concerned with access to Catholic religious services had been resolved. The remaining issue, the inmates’ right to possess rosary beads and scapulars in their cells, was resolved when this Court affirmed the district court’s determination that the jail had legitimate security reasons for restricting inmates’ private access to rosary beads and scapulars. Friend v. Kolodzieczak, 923 F.2d 126, 128 (9th Cir.1991).
At the close of the original litigation, the inmates brought a motion for attorneys’ fees and costs under the Civil Rights Attorney’s Fees Award Act of 1976, 42 U.S.C. § 1988. The district court awarded attorneys’ fees and this Court affirmed the award. Friend v. Kolodzieczak, 965 F.2d 682, 686 (9th Cir.1992) (Ferguson, J., dissenting), vacated, — U.S. -, 113 S.Ct. 1038, 122 L.Ed.2d 348 (1993). Defendants appealed the award to the Supreme Court, which granted certiorari, vacated the judgment, and remanded for reconsideration in light of Farrar v. Hobby, — U.S. -, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992). This Court, in turn, remanded the case to the district court. Friend v. Kolodzieczak, 992 F.2d 243 (9th Cir.1993).
On remand, the district court reaffirmed its original grant of fees and also awarded fees and costs for the time expended in defending the award on appeal. Friend v. Kolodzieczak, No. CV-87-0161-MHP, 1993 WL 372252, (N.D.Cal. Sept. 14, 1993). The majority has upheld the award and I must again dissent based on the fact that the plaintiffs were not “prevailing parties.” The defendants in this case settled neither in recognition of nor in response to the plaintiffs’ rights, but rather, in furtherance of reasonable penological goals — peace and quiet among the inmate population.
II. Discussion
In affirming the district court for the reasons stated in the court’s opinion, the majority find that the inmates qualify as a “prevailing party” and therefore are entitled to an award of attorneys’ fees. A “prevailing party” is one who succeeds “on any significant issue in litigation” and achieves a resolution which “changes the legal relationship between itself and the defendant.” Texas State Teachers Ass’n v. Garland Independent School Dist., 489 U.S. 782, 791-92, 109 S.Ct. 1486, 1493-94, 103 L.Ed.2d 866 (1989). When no formal relief is granted, a plaintiff may nevertheless be a “prevailing party” if the lawsuit provides the catalyst for constitutional reform by the government. Sablan v. Dep’t of Fin. of Com. of N. Mariana Islands, 856 F.2d 1317, 1325 (9th Cir.1988). The Supreme Court held in Farrar that “judicial pronouncement that the defendant has violated the Constitution, unaccompanied by an enforceable judgment on the merits, does not render the plaintiff a prevailing party.” Farrar, — U.S. at -, 113 S.Ct. at 573. In the case at hand, the jail’s Roman Catholic inmates won neither an enforceable judgment against the defendants, a “judicial pronouncement that the defendants had violated the Constitution,” nor a change in the legal relationship between themselves and the jail.
The record establishes that the jail provided interdenominational Christian services for the inmates on Sunday mornings. A Catholic Charities lay minister, approved by the Bishop of Oakland, regularly participated in the interdenominational services with Protestant lay ministers and individually administered to the inmates during visiting hours. The lay minister brought holy communion to the inmates, taught with Roman Catholic texts and study guides, and arranged for the sacrament of confession with a priest upon an inmate’s request. The inmates were also allowed to use rosary beads and scapulars during services or under other supervised conditions.
The record demonstrates that the Catholic lay minister was causing dissension in the jail by his attempts to convert prisoners of other religions to Catholicism. As a result of the *1522heightened tensions between himself and the protestant group involved in the interdenominational worship services in the fall of 1987, the Catholic lay minister attempted to get approval for independent, Catholic-denominated services. Following the lay minister’s failed effort to secure independent Catholic services, he terminated his ministry at the jail. As a result, the Catholic inmates at the jail experienced a period of time in which no Catholic minister, lay or otherwise, was available. The absence was not however, due to any negligence or restrictive intent on the part of the jail.
As soon as the disgruntled minister left his ministry, jail officials approached Catholic Charities for a replacement minister. It was during this period that the inmates brought suit against the jail seeking independent Catholic-denominated services and the right to use rosary beads and scapulars unsupervised in their cells. The jail settled the religious services. case to prevent the jail from becoming another Northern Ireland or Bosnia. There was no restraint of religious rights to the plaintiffs because they were never without access to interdenominational services which were approved by the Roman Catholic Bishop of Oakland. It must be repeated that at no time during this litigation has the proper authority of the Catholic Church ever stated that the policies of the jail prevented inmates from having a religious experience mandated by the Catholic faith. See Graham v. C.I.R., 822 F.2d 844, 850-51 (9th Cir.1987), aff'd sub nom. Hernandez v. Commissioner, 490 U.S. 680, 699, 109 S.Ct. 2136, 2148, 104 L.Ed.2d 766 (1989).
Under Sabían, we must follow a two part test to determine whether or not the inmates qualify as a “prevailing party.” First, we must determine whether the lawsuit resulted in the relief obtained. Sabían, 856 F.2d at 1325. It is clear that the county did not settle the religious services portion of this case to grant the inmates their religious rights; the inmates were never deprived of their right to religious services. See Bryant, 46 F.3d at 949 (holding that under the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C. §§ 2000bb-2000bb-4, an inmate’s 42 U.S.C. § 1983 challenge to a prison’s restrictions on full religious services must meet the “substantial burden” test to be actionable). In addition, the district court held and this Court affirmed that the inmates suffered no loss of rights as a result of the jail’s refusal to allow the private possession of religious articles. Friend, 923 F.2d at 128. Thus, the inmates suffered no violation of their rights, but for the legitimate purpose of prison security.
The second prong of the Sabían test looks to whether there is a legal basis for the plaintiff’s claim. Sablan, 856 F.2d at 1325. It is undisputed that the interdenominational services were approved by the authorized leaders of the Catholic Church and they provided the religious rights to which the plaintiffs were entitled. See Bryant, 46 F.3d at 949-50. Neither the priests nor the prison deprived inmates of any right. Limited access to a Catholic priest is increasingly common throughout dioceses across the country as “[djeclining numbers of U.S. Catholic priests have created a shortage in key religious services.” Richard A. Sehoenherr & Lawrence A. Young, Full Pews and Empty Altars: Demographics of the Priest Shortage in the United States Catholic Dioceses 307 (1993). Throughout the U.S. Catholic Church lay leadership is gaining greater and greater legitimacy both as a result of the Second Vatican Council’s emphasis on lay participation in church ministry and as a result of the expanding parishioner-to-priest ratios. Id. at 354, 342. In light of such facts, it is absurd for courts to hold that Catholic prisoners have a greater right to access to a priest than parishioners do.
Following Farrar, this Court recently held that “to qualify as a prevailing party, a civil rights plaintiff ‘must obtain an enforceable judgment against the defendant from whom fees are sought.’ ” Wilcox v. City of Reno, 42 F.3d 550, 554 (9th Cir.1994) (quoting Farrar, — U.S. at -, 113 S.Ct. at 573). The majority, in affirming the district court, reason that the inmates are a “prevailing party” because the jail, in response to a court order, provided the inmates with a written statement of the jail’s policy regarding the possession of religious items. However, the existence of a written policy does not prove that *1523the plaintiffs were -victorious. No proof was offered to show that the prison changed its policy as a result of the plaintiffs’ suit. In light of the fact that this court has consistently held that: (i) prisoners do not have an unfettered right to individual, denomination-specific services, and that (ii) the jail has the right to restrict access to religious objects, I find it impossible to conclude that the plaintiffs were the “prevailing party” in this suit.
By concluding that the inmates were a “prevailing party,” the district court and the majority have granted, in violation of the First Amendment, an alleged civil right to Catholics which in this Circuit does not extend to Protestants. See Bryant, 46 F.3d at 949. In Bryant, we held that prison officials were not required to provide full religious Pentecostal services to inmates because there was no evidence that the services which the inmates requested were mandated by the Pentecostal faith. The Bryant Court relies on Graham for the rule that:
the religious adherent ... has the obligation to prove that a governmental [action] burdens the adherent’s practice of his or her religion ... by preventing him or her from engaging in conduct or having a religious experience which the faith mandates. This interference must be more than an inconvenience; the burden must be substantial and an interference with a tenet or belief that is central to religious doctrine.
Graham, 822 F.2d at 860-51. In this case the record is clear that the Catholic Bishop specifically approved interdenominational services with Protestants to take the place of the traditional Mass because of the lack of Catholic priests. Without any explanation whatsoever, the majority imply that that is not good enough for Catholics, but that it is good enough for other religious denominations. The failure of the district court and the majority to realize that by finding the plaintiffs to be “prevailing parties” it has granted rights to Catholics that it does not grant to other religious denominations is remarkable and dangerous.
The facts of this case remain uncontested. A group of inmates brought an action to enforce religious rights which they were never denied. As the Supreme Court reaffirmed in Farrar, fee awards under § 1988 should be based on the amount of success achieved by the plaintiffs and not provide windfalls to attorneys. Farrar, — U.S. at -, 113 S.Ct. at 575. The plaintiffs in this case could not and did not achieve any success as their rights were never violated. Any award of attorneys’ fees is inappropriate.